                                                         rr====::::::::::..:.::::....:_-:.:_-: :::~
                                                           USDCSDNY
UNITED STATES DISTRICT COURT
                                                          l>OCUMENr                                       ii
SOUTHERN DISTRICT OF NEW YORK                                                                         'I
-----------------------------------            X
                                                         ELBCTR.ONICALLY FflEr · ,,;r
                                                                                                      I
DOMINIKA WOJDAT,                                         DOc #:_---i~'-=4-4C
                                                         DATE flLED:             !I
         Plaintiff,                                     '==~~~-.i'
                                                         19-cv-10339 (JSR)
                   -v-

P3 GLOBAL MANAGEMENT, INC. and EYSA                       MEMORANDUM ORDER
USA HOLDING, INC.,

         Defendants.
-----------------------------------            X


JED S. RAKOFF, U.S.D.J.

       On September 16, 2019, plaintiff Dominika Wojdat brought

the instant action against defendant EYSA USA Holding, Inc.

("EYSA") and its wholly-owned subsidiary P3 Global Management,

Inc.   ("P3") in the Supreme Court of the State of New York, after

defendants terminated Wojdat's employment. Complaint, ECF No. 1,

Ex. B ("Complaint") '.II'.II 25-29. Wojdat alleges four separate

causes of action:        (1) wrongful termination in violation of NYC

Admin. Code   §   8-107 (1) (a) (2);    (2) wrongful termination in

violation of NYC Exec. Law        §    296 (1) (a);   (3) wrongful termination

in violation of the Family and Medical Leave Act                    ("FMLA"),

specifically 29 U.S.C. § 2615(a); and (4)              intentional infliction

of emotional distress. Id. '.II'.II 30-42.
     On November 6, 2019, P3 removed the case from state court

to this Court. 1 ECF No. 1. On November 19, 2019, P3 submitted an

answer and counterclaim. ECF No. 9.

     Now before the Court is Wojdat's motion to remand the case

to state court and to recover attorneys' fees incurred as a

result of defendants' allegedly improper removal. ECF No. 11-1.

For the reasons set forth below, the Court denies the motion in

its entirety.

                             Analysis

     The removing party "bears the burden of establishing

jurisdiction." Blockbuster, Inc. v. Galeno, 472 F.3d 53, 57    (2d

Cir. 2006) . 2 However, Wojdat's motion to remand borders on the

frivolous.

I.   Whether the case should be remanded to state court

     The FMLA claim can be filed in federal or state court. See

29 U.S.C. § 2617(a) (2). Contrary to Wojdat's view, the FMLA's

grant of concurrent jurisdiction does not affect defendants'

statutory right to remove the FMLA claim to federal court. The

text of the removal statute provides for removal of federal

question cases unless Congress has "expressly" precluded


1EYSA had not been served by November 6, 2019, and it did not
object to this removal. ECF No. 1 ~ 8.

2 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                 2
removal, which is not the case here given the FMLA's grant of

concurrent jurisdiction. See 28 U.S.C. § 1441. Therefore, the

Court has federal question jurisdiction over plaintiff's third

cause of action and is compelled to exercise it. See, e.g.,

Gibson v. New York State Office of Mental Health, 372 F. Supp.

3d 23, 28    (N.D.N.Y. 2019)   (denying a motion to remand on similar

grounds)    ; Ennis v. City Holding Co., No. 2:12-cv-3956 (TEJ),

2012 WL 6651925, at *1-3 (S.D. W. Va. Dec. 20, 2012)      (same); see

also Deakins v. Monaghan, 484 U.S. 193, 203 (1988)      ("The federal

courts have a virtually unflagging obligation to exercise their

jurisdiction" when it exists.).

      The Court may also exercise supplemental jurisdiction over

the remaining state law claims, because those claims are "so

related to the [FMLA claim over which this Court has] original

jurisdiction that they form part of the same case or

controversy." 28 U.S.C. § 1367(a). The first,      second, and fourth

causes of action share the same underlying facts with the FMLA

claim, so there is no reason for the Court to abstain from

exercising supplemental jurisdiction.

II.   Whether plaintiff's attorneys' fees should be awarded

      Since Wojdat's motion for remand is entirely without merit,

it has no basis for attorney legal fees from defendants.

                                Conclusion




                                     3
     For the reasons set forth above, the Court denies Wojdat's

motion in its entirety. The Clerk is directed to close the entry

at docket number 11.

     SO ORDERED.

Dated:   New York, NY

         December&, 2019            JED S. RAKOFF, U.S.D.J.




                                4
